Citation Nr: 9935800	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
intervertebral disc syndrome, dorsal lumbar spine.  

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1949 to August 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June and December 1997 rating determinations of 
a Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

A review of the record reveals that in November 1999 the 
Board requested that the veteran clarify his desire for a 
hearing.  In a response received later that month, the 
veteran gave clarification to the Board that he wished to 
have a hearing before a member of the Board at the Regional 
Office.  

In order to comply with due process requirements this case is 
remanded for the following:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




